

115 HR 7298 IH: Connect America's Capital Act
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7298IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Brat introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo repeal the perimeter rule for Ronald Reagan Washington National Airport, and for other purposes.
	
 1.Short titleThis Act may be cited as the Connect America's Capital Act. 2.FindingsCongress finds the following:
 (1)The bipartisan Airline Deregulation Act of 1978, signed into law by President Jimmy Carter, and the subsequent explosive growth in American commercial aviation has proven that it is counterproductive for Congress to interfere with market forces and restrict where airlines can and cannot fly.
 (2)Advancements in technology, such as Stage 4 and Stage 5 Aircraft, as well as the steady growth of enplanements and passenger traffic at Dulles International Airport, make arguments for the perimeter rule less and less relevant.
 (3)Residents of the District of Columbia, Maryland, and Virginia should have more options, not less, when choosing direct flights and where they can fly.
 (4)American citizens wishing to visit Washington, DC, deserve to be better connected to the nation’s capital.
 (5)Consumers and airlines, not Members of Congress, should determine airline routes. 3.Ronald Reagan Washington National Airport (a)In generalChapter 449 of title 49, United States Code, is amended by striking section 49109.
 (b)Clerical amendmentThe chapter analysis for chapter 449 of title 49, United States Code, is amended by striking the item relating to section 49109 and inserting the following:
				
					
						49109. Repealed.
			